

116 HR 6378 IH: Interagency Pandemic Guidance for Consumers Act
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6378IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Ms. Wexton introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Federal financial regulators to issue interagency regulatory guidance in order to provide forms of relief to borrowers and customers during pandemics and major disasters, to continue to operate and provide services and lending, and to require such regulators to conduct testing with financial institutions to assess pandemic or disaster preparedness, and for other purposes.1.Short titleThis Act may be cited as the Interagency Pandemic Guidance for Consumers Act.2.Interagency pandemic guidance(a)GuidanceNot later than the end of the 60-day period beginning on the date of enactment of this Act, the Federal financial regulators shall issue interagency regulatory guidance on preparedness, flexibility, and relief options for consumers in pandemics and major disasters, such as deferment, forbearance, affordable payment plan options, and other options such as delays on debt collections and wage garnishments.(b)UpdatesThe Federal financial regulators shall update the guidance required under subsection (a) as necessary to keep such guidance current.3.Pandemic preparedness testing(a)In generalNot later than the end of the 2-year period beginning on the date of enactment of this Act, and every 5 years thereafter, the Federal financial regulators shall carry out testing along with the institutions regulated by the Federal financial regulators to determine how effectively such institutions will be able to respond to a pandemic or major disaster.(b)ReportAfter the end of each test required under subsection (a), the Federal financial regulators shall, jointly, issue a report to Congress containing the results of such test and any regulatory or legislative recommendations the regulators may have to increase pandemic preparedness.4.DefinitionsIn this Act:(1)Federal financial regulatorsThe term Federal financial regulators means the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, the Comptroller of the Currency, the Director of the Federal Housing Finance Agency, the Federal Deposit Insurance Corporation, the National Credit Union Administration, the Secretary of Agriculture, and the Secretary of Housing and Urban Development.(2)Major disasterThe term major disaster means a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), under which assistance is authorized under section 408 of such Act (42 U.S.C. 5174), or section 501 of such Act (42 U.S.C. 5191).